Citation Nr: 1208178	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for nervousness/anxiety, a sinus disability, and hemorrhoids.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a left knee disability.  In July 2011, the RO granted service connection for those disabilities and thereby resolved the appeal as to these issues.

In his April 2004 claim (VA Form 21-526) the Veteran raised the issues of entitlement to service connection for left leg and right ankle disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his March 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  A hearing was scheduled before the undersigned on November 22, 2011 and the Veteran was notified of the hearing by a letter dated in October 2011.  

In a letter which was received by the Board on November 21, 2011 the Veteran requested that his hearing be postponed for 6 months due to medical issues and the fact that he was attempting to obtain a new representative.  In support of this request, a letter from a private physician was submitted in which the physician also requested that the Veteran's hearing be postponed due to medical issues.  

The undersigned was not provided with an opportunity to rule on this motion.  Cf. 38 C.F.R. § 20.704(c) (2011).  Instead, the RO apparently rescheduled the hearing for a date in January 2012.  Although the Veteran failed to appear for this hearing, there is no evidence that he was notified of the date and time of the hearing, or if notified, whether he was given the requisite 30 day notice.  See 38 C.F.R. § 19.76 (2011).  In addition, the rescheduling did not take into account his request for a six month delay.  The Veteran has shown good cause for rescheduling the hearing and his motion is granted.  Accordingly, this case must be remanded to reschedule the Veteran's requested hearing.  38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.  The hearing should be scheduled for a date after May 21, 2012.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



